UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1965


BAYVIEW LOAN SERVICING, LLC,

                     Plaintiff - Appellant,

              v.

CAROLYN LOCKLEAR; LENNIE LOCKLEAR, a/k/a Linnie Locklear;
MERITAGE MORTGAGE CORPORATION; UNITED STATES OF AMERICA,
acting by and through its agency the Internal Revenue Service; NORTH
CAROLINA DEPARTMENT OF REVENUE,

                     Defendants - Appellees,

              and

LUMBEE GUARANTY BANK,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:15-cv-00220-D)


Submitted: August 22, 2018                                   Decided: September 5, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Franklin Lamont Greene, Renner Jo St. John, BROCK & SCOTT, PLLC, Charlotte,
North Carolina, for Appellant. Christopher Michael Anderson, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bayview Loan Servicing, LLC (“Bayview”), appeals the district court’s order

granting partial summary judgment to the Internal Revenue Service (“IRS”) and granting

in part and denying in part Bayview’s motion for default judgment as to three Defendants

against whom the district court clerk previously entered default. Because we conclude

that the appeal is a nonappealable interlocutory order, we dismiss for lack of jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all

parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks

omitted).

       In its complaint, Bayview pleaded seven claims and named six Defendants—the

IRS, the North Carolina Department of Revenue (“NCDR”), the three defaulted

Defendants, and a party whom Bayview voluntarily dismissed from the action. The IRS

successfully moved for summary judgment on four claims—Counts 2, 4, 5, and 6. The

IRS did not oppose Counts 1 and 3, and was not named in Count 7. With respect to

Bayview’s motion, the court granted default judgment against the defaulted Defendants

on Counts 1, 3, and 7, but denied the motion as to Counts 2, 4, 5, and 6. Accordingly, no

judgment has been entered on Counts 1 and 3 as to the IRS, or on Counts 2, 4, 5, and 6 as

to the defaulted Defendants. Nor has any judgment been entered for or against the

NCDR.

                                             3
       Because numerous claims remain outstanding, the district court’s order is not

final. In addition, the court did not certify its interlocutory order for immediate appeal

under Fed. R. Civ. P. 54(b). See Fox v. Balt. City Police Dep’t, 201 F.3d 526, 530 (4th

Cir. 2000) (“Rule 54(b) . . . provides a vehicle by which a district court can certify for

immediate appeal a judgment that disposes of fewer than all of the claims or resolves the

controversy as to fewer than all of the parties.”). Because the court’s order is a nonfinal,

nonappealable interlocutory decision, we lack jurisdiction over this appeal.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             4